Case 1:19-cv-11044-PBS Document 1 Filed 05/03/19 Page 1 of 14

UNITED STATES DlSTRlCT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

Defendants

CIVIL ACTION NOZ
)
MICHAEL RAE )
Plaintiff )
)
v. )
)
coMMonEALTH or )
MASSACHUSETTS, MASSACHUSETTS )
BAY TRANSPORTATION AUTHORITY )
AND )
KENNETH GREEN )
AND )
RICHARD SUI_,LIVAN )
)
)

 

COMPLAINT AND DEMAND FOR .]URY TRIAL

I. INTRODUCTION

1. This is an action under l\/l.G.L. c.lSlB, 42 USC §1983, 42 USC§1981, M.G.L. c.i2 §ll,
Mf.G.L. c. 149 section 148, and 38 U.S. Code section 4301 et seq., for unlawful discrimination
based upon race and veteran status, retaliation for complaining of discrimination, interference
With contractual relationships, interference with protected rights of association and interference
with statutory and constitutional rights, and failure to pay wages owed. The action is brought by
M_:ichael Rae, a White male Who worked for the l\/Iassachusetts Bay Transportation Authority
(“MBTA”) as a Lieutenant in the MBTA Police Department until l\/larch 28, 2017. Kenneth
Green, at‘all times relevant to this Complaint, has been the Chief of the MBTA Police
Department. Richard Sul|ivan, at all times relevant to this Complaint, has been the
Supcrintendent of the MBTA Police Department, the “second in command” to Chief Green.
Chief Green and Superintendent Sullivan, and other MBTA managers and supervisors engaged

in the illegal practices alleged in this Complaint.

JURISDICTION AND VENUE

2. Jurisdiction over this matter lies in this Court pursuant to 28 USC §1343, and 28 USC
§1367 (Supplerncntal Jurisdiction).

Case 1:19-cv-11044-PBS Document 1 Filed 05/03/19 v Page 2 of 14

3. Venue in Suffolk County is proper because the illegal employment practices complained
of herein occurred in Boston, Suft`olk County, l\/lassachusetts. Upon information and belief, the
employment records related to Plaintiff’s employment with Defendant MBTA are also located
Within Boston, Suffolk Connty, Massachusetts.

4. On 2/8/1'7, Mr. Rae filed a timely Charge of Discrimination on the basis of race and
veteran status with the Massachusetts Commission Against Discrimination and the U.S. Equai

Ernployment Opportunity Commission.

5. Mr. Rae has requested that his Charges of Discrirnination pending at the Massachusetts
Commission Against Discrimination and U.S. Equal Empioyment Opportunity Commission be
withdrawn to allow him to file suit in Court. Those requests have been granted.

THE PARTIES

6. Michael Rae is a resident of Mansfield, Bristol County, Massachusetts. He is a citizen of
the United States. I-Iis race is White/Caucasian. He is a disabled Veteran of the U.S. Coast
Guard.

7. Defendant Commonwealth of Massachusetts, Massachusetts Bay Transportati on
Authority (“MBTA”) is an agency of the government of the Commonwealth of Massachusetts, a
political subdivision of the Commonwealth of Massachusetts pursuant to M.G.L. c.i61A §2,
with a principal place of business in Boston, Suffolk County, Massachusetts. The MBTA was
Plaintiff’s employer. lt is also responsible for the illegal actions of any and all of PIaintiff’s
managers and supervisors in relation to this action. At all times relevant to this Complaint,
Defendant Commonwea|th of Massachusetts, MBTA was an “ernployer” within the meaning of
MGL Chapter 15 l B section 5, and was a “person” within the meaning of MGL Chapter 151B
section 4, and in all other respects met all of the requirements for coverage under MGL Chapter

15113.

8. Defendant Kenneth Green is an individual residing in Massachusetts. At all times
relevant to this Complaint, he was Chief of the MBTA Police Department, was one of the

Case 1:19-cv-11044-PBS Document 1 Filed 05/03/19 Page 3 of 14

supervisors and managers of the MBTA Police Department, and,engaged in all of the illegal and
retaliatory actions alleged in this Complaint, Chief Green is sued in his individual capacity.

9. Defendant Richard Sullivan is an individual residing in Massachusetts. At all times
relevant to this Complaint, he was the Superintendent of the MBTA Police Depaitment, and
engaged in the illegal and discriminatory actions alleged in this Compiaint. Mr. Sullivan is sued

in'his individual capacity.

10. At all times relevant to this Complaint, Plaintiff performed his job in a satisfactory

l`[`lalli'l€l".

FACTUAL BACKGROUND

ll. Lieutenant Michael Rae started his employment with the MBTA Police Depaitment in
August 2002. Due to his excellent work, Michael Rae was promoted to Lieutenant in 2013. As
of the date of his suspension from duty, l 1/10/16, his position was Night Shift Lieutenant.

Lieutenant Rae’s employment was terminated by the MBTA on March 28, 2017.

12. From March 2015 until the termination of his empioyment, Lieutenant Rae served as
President of the MBTA Police Superior Officers Association, a labor union. In that position,
Lieutenant Rae was a vocal and outspoken advocate for his union members, both in terms of
negotiations regarding terms and conditions of employment, opposing unjust discipline, and
attempting to correct unfair or improper policies and practices In this position, prior to
September 2016, Lieutenant Rae had filed complaints and grievances regarding the MBTA

Police Department Command Staff, including Chief Green and Superintendent Sullivan.

13. After approximately early 2016, Chief Green and Superintendent Sullivan viewed the
normal “give and take” of the management/union relationship with Lieutenant Rae, as a personal
matter, rather than business, and took improper and retaliatory actions against Lieutenant

Rae due to his labor union activities and his speech on various matters.

14. On or about the second week of April 2016, Chief Green Was interviewed on the radio by

Case 1:19-cv-11044-PBS Document 1 Filed 05/03/19 Page 4 of 14

radio station 101 .3 ( a “pirate” radio station also known as BigCityFl\/l) for over an hour, in a
broadcast to the public. 'l`he interview was also recorded on video, and for some time was
available to the public on You-Tube. During the interview, Chief Green was speaking as the
Chief of the MBTA Police Department, and indeed, was in uniform. In the course of the
interview, Chief Green made a number of statements which clearly indicated his bias, prejudice
and discriminatory intent toward MBTA Police Department employees and potential employees

who were White, who were Veterans, and who were disabled Veterans.

15. During the interview, Chief Green either stated directly, or implied, that there were too many
White Police Officers in the MBTA Police Department, that there were too many White Superior
O'l`ficers in the MBTA Police Depa1tment (in other words, Sergeants and Lieutenants), that there
were not enough Black Police Officers in the MBTA Police Department, that there were not
enough Black Superior Officers in the MBTA Police Department (in other words, Sergeants and
Lieutenants), that there were too many Veterans and disabled Veterans in the MBTA Police
Department, that Veterans and Disabled Veterans had been unfairly advanced in the MBTA
Police Department, that his Command Staff also wanted to change the demographics of the
l\/IBTA Police Department, and that White people did not want things to change in the MBTA

Police Department.

16. Chief Green stated explicitly and specifically in his radio interview, that he personally

intended to “Darken” the MBTA Police Depaitment.

l7. In June 2016, a photograph of Superintendent Sullivan allegedly asleep while on

duty was forwarded throughout the MBTA Operations Center. Although Lieutenant Rae was not
involved in forwarding this photograph, Superintendent Sullivan apparently developed bad will
against Lieutenant Rae based upon this incident, as he held the Superior Officers Association
(and therefore Superior Officers Association President l\/lichael Rae) responsible for

embarrassing him in this matter.

Case 1:19-cv-11044-PBS Document 1 Filed 05/03/19 Page 5 of 14

18. Superintendent Sullivan stated during the summer of 2016 that he was going to “crush”
the officers of the Superior Officers Association,and that he would “go after” all of the officers

of the Superi or Officers Association.

19. On September 27, 2016, Lieutenant Rae filed a complaint with the MBTA’s Office of
Diversity and Civil Rights (“ODCR”), complaining that two other officers had threatened him
with severe physical harm. On information and belief, Sergeant Flanagan is often favored by
the Command Staff, including by Superintendent Sullivan. This serious threat of assault and
battery has never been adequately investigated by either ODCR, the MBTA Police Depaitment’s
Professional Standards Unit, or any other official organ of the lVlBTA. There is no valid
explanation, and no excuse, for this intentional oversight The failure to adequately investigate is
due to animus against Lieutenant Rae by the MBTA Command Staff, including Chief Green and

Superintendent Sullivan.

20. On October 6, 2016, one week after the complaint referred to in paragraph 19 above was
filed, there was a significant protest at the MBTA Money Roorn, regarding the hiring of a private
firm to replace MBTA employees in certain Money Room functions in the course of the protest,
seven union officials were arrested Lieutenant Rae was present in his official law enforcement
capacity, on duty. During the course of this incident, Superintendent Sullivan arrived at the
protest. Superintendent Sullivan confronted Lieutenant Rae almost immediately, asking him
rude and inappropriate questions, being disrespectful , and trying to instigate an argument With

Lieutenant Rae.

21 . The October 6, 2016 discussion between Lieutenant Rae and Superintendent Sullivan
became more heated. Eventually, Superintendent Sullivan accused Lieutenant Rae of having
sent an anonymous email to the MBTA General Manager complaining about MBTA practices.
By this comment, Superintendent Sullivan was accusing Lieutenant Rae of having

engaged in whistleblowing

Case 1:19-cv-11044-PBS Document 1 Filed 05/03/19 Page 6 of 14

22. Superintendent Sullivan perceived Lieutenant Rae as a whistleblower. Superintendent
Sullivan believed that Lieutenant Rae was a whistleblower as that term is defined in MGL
Chapter 149 section 1_85. On information and belief, Superintendent Sullivan shared with Chief
Green his belief that Lieutenant Rae was a whistleblower. Chief Green as well as
Superintendent Sullivan perceived Lieutenant Rae asa whistleblower, and Chief Green as well
as Superintendent Sullivan believed that Lieutenant Rae was a whistleblower as that term is

defined in MGL Chapter 149 section 185.

23. Only two weeks after the confrontation referred to in paragraphs 20 and 21 above,
Lieutenant Rae’s Department-issued computer was seized by MBTA Police Department
management No reason was given for the seizure of the computer. ln addition to this seizure
constituting a violation of reasonable privacy rights pursuant to MGL Chapter 214 section lB,
the seizure seriously interfered with Lieutenant Rae continuing to fulfill his duties as Union
President in a pending interest arbitration, the very interest arbitration at which the “offending”
photograph of Superintendent Sullivan had been taken. Lieutenant Rae was also locked out of
his assigned office for several days. Other acts of intimidation and harassment were engaged in

by MBTA Police Department management against Lieutenant Rae, prior to November 10, 2016.

24. On November 10, 2016, Lieutenant Rae filed a second complaint with ODCR, this time
against Chief Green and the Command Staff. Amon g other things, the complaint alleged the
following:

“Chief Green conducted an hour long radio interview. ,.During this interview, Chief
Green made several disparaging and discriminatory remarks. . .Kenneth Green remarked
that having Caucasians on the Police Department was “way out of line ,” “ridiculous” and
“sad.” He commented that he intended to reverse the number of Caucasians and to
“darken” the department Chief Green also made the disparaging remarks that the
department was “too light” and that “whites don’t want things to change.”

Since the airing of this interview,l have been subjected to a hostile work environment by
the Chief and his Command Staff. . .l have also been threatened by Richard Sullivan
indirectly. Richard Sullivan informed a coworker that he Was going to spend thousands
of dollars to destroy me and that he didn’t care if he won or lost.

Case 1:19-cv-11044-PBS Document 1 Filed 05/03/19 Page 7 of 14

Recently,l have been the subject of several investigations of “Failing to Supervise”
which have all resulted with no cause to discipline

The department then assigned me to an office space that was accessible to the entire
police department and that could not be secured and that was full of debris from previous
construction work. Presently my office is the only office in the building that cannot be
secured by a locked door. After requesting to be treated the same as all others,I was
denied. The department also failed to provide office equipment in the form of a phone,
computer, printer and chair. `
Under the supervision of Chief Green, he and his staff have been undermining my
position with my subordinates by intentionally going around me, circumventing the chain
of command and intentionally withholding information from me that is pertinent to my
job. . .”
25. As was the case with Lieutenant Rae’s previous complaint to ODCR, this serious complaint
has never been adequately investigated by either ODCR, the MBTA Police Department’s
Professional Standards Unit, or any other official organ of the MBTA. Once again, there is no
valid explanation, and no excuse, for this intentional oversight. The failure to adequately
investigate is due to animus against Lieutenant Rae by the MBTA Command Staff, including

Chief Green and Superintendent Sullivan.

26. Also on November 10, 2016, Lieutenant Rae was placed on indefinite paid administrative
leave, and required to hand in his firearm, badge and other equipment. No explanation of what

was “under investigation” was provided

27 . On November 30, 2016, Superintendent Sullivan informed Lieutenant Rae by letter, that
Lieutenant Rae was the subject of an internal administrative investigation regarding his

performance of his assigned duties, in relation to a series of vague and unspecified violations.

28. On February 8, 2017, Lieutenant Rae filed a charge of discrimination with the Massachusetts
Commission Against Discrimination and the U.S. Equal Employment Opportunity Commission
regarding these matters. The issue of his termination was raised with the Massachusetts

Commission Against Discrirnination during proceedings before the Commission.

Case 1:19-cv-11044-PBS Document 1 Filed 05/03/19 Page 8 of 14

29. The l\/lBTA terminated Lieutenant Rae’s employment on March 28, 2017. In October
2017, an Arbitration Hearing regarding the termination of employment was conducted over
several days. in February 2018, the Arbitrator issued a decision upholding the termination of

employment

30. MBTA Police Officers who have allegedly engaged in conduct more severe than that
in which Lieutenant Rae was alleged to have engaged, have not been subjected to
being placed on administrative leave while the allegations against them were being investigated,

and were not terminated for those alleged infractions

31. The actions taken against Lieutenant Rae as set forth above, were not based upon any
legitimate performance issues or legitimate management'concerns, and in the very least,
constituted excessive discipline They were based solely upon the animus of Chief Green and
Superintendent Sullivan against Lieutenant Rae. This animus was grounded in resentment
against Lieutenant Rae for his effective and zealous advocacy on behalf of his union members,
the desire to retaliate against Lieutenant Rae for both his advocacy on behalf of union members
and his speaking out about what he believed were unfair and improper terms and condtions of
employment and MBTA Police Department management actions, the desire to retaliate against
Lieutenant Rae for real and perceived whistleblowing, discrimination against Lieutenant Rae due
to his race and his disabled Veteran status, and retaliation against Lieuitenant Rae for having

complained about discrimination

32. The harassment, suspension and termination of Lieutenant Rae amounts to violation of his
federal First Amendment and l\/lassachusetts Declaration of Rights, rights to freedom of speech
and association, violation of MGL Chapter 12 section l l (interference with protected rights by
coercion, threats or intimidation), intentional interference with contractual and advantageous
relationships, discrimination due to race and disabled Veteran status, and retaliation for

complaining of discrimination and discriminatory practices.

Case 1:19-cv-11044-PBS Document 1 Filed 05/03/19 Page 9 of 14

33. The l\/lBTA is fully responsible for the actions of Chief Green, Superintendent Sullivan
and any of the other supervisors and managers who engaged in improper actions against Lt. Rae

as alleged in this Complaint.

34. By the actions set forth above, the MBTA has engaged in illegal retaliation against Lt.
Rae and denial of his civil rights. The MBTA has also failed to adequately investigate or stop
the illegal actions against Lt. Rae, as it is obligated to do under relevant practices, rules,
regulations and statutes. The retaliation and illegal treatment of which l_,t. Rae complains, was
sanctioned and directed by individuals on the MBTA Police Department Command Staff. All of
this has been done in order to retaliate against and illegally punish Lt. Rae, and to drive him out
of the MBTA Police Department. All of these actions as well as the actions of retaliation set

forth above were part of an illegal campaign of retaliation and illegal treatment against Lt. Rae.

35. The actions of the MBTA, Chief Green and Superintendent Sullivan set forth above were

willful , intentional and knowing

36. The MBTA failed to effectively and adequately remedy the retaliation and illegal
treatment suffered by Lt. Rae. The MBTA failed to adequately investigate or stop the retaliation
and illegal treatment being suffered by Lt. Rae.

37. As a direct and proximate result of the illegal and retaliatory actions of the MBTA, Chief
Green and Superintendent Sullivan towards him as alleged in this Complaint, l_.t. Rae has
suffered and will continue to suffer severe emotional and financial harm.

38. Plaintiff has requested that his complaints of discrimination filed with the Massachusetts
Commission Against Discrimination and the Equal Employment Opportunity Commission be
withdrawn to allow him to file suit, and those requests have been granted. Plaintiff has therefore

exhausted his administrative remedies

39. After the termination of his employment, Plaintiff made demand upon the MBTA for 249.25
hours of pay owed to him as of the date of the termination of his employment, under various
MBTA Police Department policies and practices, with a value of approximately $15,241.63.
The MBTA has refused to pay these monies to Plaintiff. Accordingly, Plaintiff filed a Wage
Complaint with the Massachusetts Attorney General’s Office in early 2019. Plaintiff requested
that the Attorney General’s Office grant Plaintiff the right to pursue this cause of action for the
wages owed in a private suit, and such private right of action was granted on February 12, 2019.

Case 1:19-cv-11044-PBS Document 1 Filed 05/03/19 Page 10 of 14

COUNT I
AGAINST DEFENDANTS MBTA AND GREEN FOR DISCRIMINATION ON THE
BASIS OF RACE, IN VIOLATION OF M.G.L. C.lSlB

40. Plaintiff restates and incorporates by reference as if fully set forth herein paragraphs 1~39

above,

41 . By their actions set forth above, and by the actions of the supervisors and managers for
which they are responsible, Defendants MBTA and Green have engaged in discrimination

against Michael Rae on the basis of race, in violation of M.G.L. c.'|51B.

WHEREFORE, Plaintiff demands that this Court enter Judgment in his favor and against
Defendants MBTA and Green,jointly and severally, in an amount to be determined by this
Court, including monies to compensate him for lost pay, lost benefits, punitive damages,
emotional pain and suffering, damage to his career, interest, costs, attorney’s fees, and such other
and further relief that this Court deems just and proper.

‘ COUNT II
AGAINST DEFENDANTS MBTA AND GREEN FOR DISCRIMINATION ON THE
BASIS OF VETERAN STATUS, IN VIOLATION OF M.G.L. C.lSlB

42. Plaintiff restates and incorporates by reference as if fully set forth herein paragraphs 1-41
above.
43. By their actions set forth above, and by the actions of the supervisors and managers for

which they are responsible, Defendants MBTA and Green have engaged in discrimination

against Michael Rae on the basis of his Veteran status, in violation of M.G.l_,. c.lSlB.

WHEREFORE, Plaintiff demands that this Court enter Judgment in his favor and against
Defendants MBTA and Green,jointly and severally, in an amount to be determined by this
Court, including monies to compensate him for lost pay, lost benefits, punitive damages,
emotional pain and suffering, damage to his career, interest, costs, attorney’s fees, and such other
and further relief that this Court deems justl and proper.

COUNT III
AGAINST DEFENDANTS MBTA AND GREEN FOR RETALIATION, IN VIOLATION
OF M.G.L. C.151B

10

Case 1:19-cv-11044-PBS Document 1 Filed 05/03/19 Page 11 of 14

44. Plaintiff restates and incorporates by reference as if fully set forth herein paragraphs 1-43
above. 4

45. By their actions set forth above, and by the actions of the supervisors and managers for
which they are responsible, Defendants MBTA and Green have engaged in retaliation against
Michael Rae for having complained of discrimination and for having opposed discriminatory

practices, in violation of l\/l.G.L. c.lSlB.

WHEREFORE, Plaintiff demands that this Court enter Judgment in his favor and against
Defendants MBTA and Green, jointly and severally, in an amount to be determined by this
Court, including monies to compensate him for lost pay, lost benefits, punitive damages,
emotional pain and suffering, damage to his career, interest, costs, attorney’s fees, and such other
and further relief that this Court deems just and proper.

COUNT IV
AGAINST DEFENDANTS GREEN AND SULLIVAN FOR INTEN'I.`IONAL
INTERFERENCE WITH ADVANTAGEOUS AND/OR CONTRACTUAL
RELATIONSHIPS

46. Plaintiff restates and incorporates by reference as if fully set forth herein paragraphs 1-45
above.

47. In relation to his employment with the MBTA, Plaintiff was employed pursuant to a
contract, and had a reasonable expectation of continued employment, which expectation amounts
to an advantageous relationship. By their actions set forth above, Defendants Green and Sullivan
knowingly interfered with that contract and those advantageous relationships The actions of
Defendants Green and Sullivan in interfering with the contractual and advantageous relationships
of Pl aintiff with the MBTA were intentional, and were engaged in by improper motive or means,
as set forth above. Plaintiff suffered harm by these actions interfering with his contractual and
advantageous relationships, including financial harm and emotional pain and suffering The
actions of Defendants Green and Sullivan in interfering with Plaintiff’s contractual and

advantageous relationships were engaged in due to their actual malice toward Plaintiff.

ll

Case 1:19-cv-11044-PBS Document 1 Filed 05/03/19 Page 12 of 14

WHEREFORE, Plaintiff demands that this Court enter Judgment in his favor and against
Defendants Green and Sullivan, jointly and severally, in an amount to be determined by this
Court, including monies to compensate him for emotional pain and suffering, lost income,
interest, costs, and such other and further relief that this Court deems just and proper.

COUNT V
AGAINST DEFENDANTS GREEN AND SULLIVAN FOR VIOLATION OF FIRST

AMENDMENT RIGHTS (FREEDOM OF ASSOCIATION) PURSUANT T0 42 U.S.
CODE SECTION 1983.

48. Plaintiff restates and incorporates by reference as if fully set forth herein in paragraphs l-

47 above.

49. By their actions set forth above, Kenneth Green and Richard Sullivan have acted under
color of state law to wrongfully deprive l\/lr. Rae of his constitutional right to Freedom of
Association, by retaliating against him for exercising his rights to join with, participate and

engage in and lead labor union activities at the MBTA Police Department.

50. As a direct and proximate result of Defendant’s wrongful actions, l\/lr. Rae has
suffered emotional distress and financial damages.

Wl-IEREFORE, Plaintiff demands that this Court enter Judgment in his favor and against
Defendants Kenneth Green and Richard Sullivan,jointly and severally, in an amount to be
determined by this Court, including monies to compensate him for lost pay, lost benefits,

punitive damages, emotional pain and suffering, interest, costs, attorney’s fees, reinstatement to
his former position, and such other and further relief that this Court deems just and proper.

1 COUNT VI
AGAINST DEFENDANT SULLIVAN FOR lNTERFERENCE WITH PROTECTED

RIGHTS IN VIOLATION OF MGL CHAPTER 12 SECTION 11
THROUGH THREATS, INTIMIDATION AND COERCION.
51. Plaintiff restates and incorporates by reference as if fully set forth herein in paragraphs 1-50
above. b
52. By his actions set forth above, Richard Sullivan has interfered with Mr.

Rae’s protected rights (the Right to Freedom of Association) through threats, intimidation and

coercion.

l2

Case 1:19-cv-11044-PBS Document 1 Filed 05/03/19 Page 13 of 14

53. As a direct and proximate result of Defendant’s wrongful actions, Mr. Rae has

suffered emotional distress and financial damages.

Wl-IERE.FORE, Plaintiff demands that this Court enter Judgment in his favor and against
Defendant, Richard Sullivan, in an amount to be determined by this Court, including monies to
compensate him for lost pay, lost benefits, punitive damages, emotional pain and suffering,

interest, costs, attorney’s fees, reinstatement to his former position, and such other and further
relief that this Court deemsjust and proper.

COUNT VII

AGAINST MBTA FOR VIOLATION OF MGL CHAPTER 149 SECTION 148
(FAILURE 'I` 0 PAY WAGES DUE)

54. Plaintiff restates and incorporates by reference as if fully set forth herein paragraphs .1-53
above.

55. As of the date of the termination of his employment, Mr. Rae was owed 27 days of “Days
Owed” time, and 33.25 hours of “Comp Time,” for a total of 249.25 hours of pay he is owed
pursuant to MBTA Police policies, procedures and practices The “days owed” are either days
that Mr. Rae worked but was not paid due to his schedule, or “days owed” because Mr. Rae
received less than 121 and 1/3 regular days off per year (per the relevant collective bargaining
agreement). The total of hours owed is 249.25. When the number of hours is multiplied by the
hourly rate for a Lieutenant with a Master’s Degree ($61.'15 per hour), a total amount owed of
$1`5, 241 .63 results.

WHEREFORE, Plaintiff demands that this Court enter Judgment in his favor and against
Defendant Commonwealth of Massachusetts, l\/Iassachusetts Bay Transportation Auhority, in an
amount to be determined by this Court, including monies to compensate him for interest, costs,

lost wages, treble damages, attorneys fees, and such other and further relief that this Court deems
just and proper. ~'

JURY TRIAL DEMAND '
PLAINTIFF DEMANDS A TRIAL BY JURY OF ALL ISSUES AND COUNTS SO
TRIABLE

13

Case 1:19-cv-11044-PBS Document 1 Filed 05/03/19 Page 14 of 14

Respectfully submitted,
MICHAEL RAE
By his Attorney,

/s/ Mitchell J. Notis

 

l\/litchell J. Notis, BBO 374360
LAW OFFIC.E or MrrC.r-rnr.l_, l . No'rrs
32 KENT STREET

Brook|ine, MA 02445

Tel,: 617-566-2700

14

